per curiam:
En relación con el abogado-notario Luis E Castro Jiménez, el 5 de octubre de 1990 emitimos una resolución, la cual, en lo pertinente, lee:
El 13 de julio de 1990, el abogado notario Luis E Castro Jiménez en cumplimiento de nuestra resolución de mayo 18 de 1990, presentó una moción en la cuál informó que había “remitido a la Oficina de Indices Notariales todos y cada uno de los informes mensuales que faltaban.”
El 31 de agosto a los fines de evaluar dicha moción, ordenamos al Director de Inspección de Notarías que se expresase sobre la misma. El 12 de septiembre el Director nos informó que: “aún no se [habían] recibido los índices de diciembre de 1988, ni de marzo, mayo, junio, julio, octubre y noviembre de 1989 y tampoco el de enero a julio de 1990.”
Se le ordena al abogado notario Castro Jiménez, que dentro del término de treinta (30) días contados a partir de la notificación de esta resolución, remita sus índices notariales atrasados y muestre causa por la cual no deba ser disciplinado por no haber cumplido con su deber notarial y por haber suministrado a este Tribunal información que no era cierta. (Énfasis suplido.)
No habiendo recibido comunicación alguna del referido abo-gado, el pasado 7 de diciembre de 1990, emitimos la siguiente resolución:
El Tribunal le concede un término final improrrogable de diez (10) días al abogado Luis F. Castro Jiménez para cumplir con *792nuestra Resolución de fecha 5 de octubre de 1990 so pena de sanciones disciplinarias como notario y como abogado. (Énfasis suplido.)
Al día de hoy, el abogado Castro Jiménez no ha radicado ante este Tribunal contestación alguna. Son varias las ocasiones en que hemos manifestado que independientemente de los méritos que puedan tener las quejas que se radican contra los abogados, éstos tienen el deber y la obligación de responder prontamente a los requerimientos de este Tribunal respecto a los mismos y que la falta de atención a estos requerimientos puede tener la consecuencia de una suspensión temporal o indefinida del ejercicio de la profesión de abogado. A esos efectos, véanse: In re Freyre González, 126 D.P.R. 884 (1990); In re Torres Villanueva, 126 D.P.R. 538 (1990).
La inexplicada falta de atención del abogado Castro Jiménez a las antes mencionadas resoluciones amerita que decretemos la suspensión indefinida de éste de la profesión de abogado hasta que éste cumpla con las mismas y hasta que otra cosa disponga el Tribunal. En vista de ello, se ordena al Alguacil General de este Tribunal para que proceda, de inmediato, a incautarse de la obra notarial del abogado mencionado, debiendo hacer entrega de la misma al Director de la Oficina de Inspección de Notarías para la investigación e informe correspondiente.

Se dictará sentencia de conformidad con lo antes expuesto.